Per Curiam,
The several causes of relator’s alleged illegal detention, imprisonment, etc., and the judicial proceedings leading up thereto, are so fully set out in his petition for a writ of habeas corpus that it is unnecessary to recite them here. A brief reference to some of them will be quite sufficient for present purposes.
One of said causes is the commitment issued by the court of common pleas No. 3, of Allegheny county, reciting criminal charges, substantially the same as set forth in paragraph five of relator’s petition. That commitment, to answer said charges in the court of quarter sessions of said county, was soon followed by an indictment based on said charges, duly found in said court, and still pending there.
Another of said causes is the warrant issued by one of the judges of said court of common pleas, a copy of which, with its recitals, etc., is given in full in paragraph six of the relator’s petition.
The remaining cause of relator’s detention, etc., is the commitment lodged against him for contempt of court in refusing to answer certain questions in bankruptcy proceedings had therein.
For the purpose of affecting his discharge from custody on that and the two commitments above referred to he was granted a hearing on a writ of habeas corpus in the circuit court of the United States in and for the western district of Pennsylvania; but, failing to convince the learned court that he was entitled to the relief prayed for, the writ was dismissed and he was remanded into the custody of the warden of the Allegheny county prison. From that order he appealed to the circuit *421court of appeals, and, upon hearing and due consideration, the judgment of that learned court was, “ that the discretion of the circuit court was properly exercised in refusing to discharge the relator from custody; and accordingly the order of that court is affirmed.”
Referring to said commitment for contempt, the learned judge of the court of appeals said, “ As this commitment is formally unobjectionable, and has not been successfully attacked upon any ground appearing in the record, it would of itself support a judgment of affirmance.” As to his suggestion—-made in connection with this expression of opinion—“that the commitment for contempt should not be regarded as an existing process,” etc., all that need be said by us is that we would not feel at liberty to so treat it, nor do we think that, in the circumstances, it would be proper for us to interfere with that commitment in any manner.
Before the indictment aforesaid was found in the court of quarter sessions, the relator applied to the Superior Court for a writ of habeas corpus to relieve him from custody under the commitments issued by said court of common pleas and one of the judges thereof, but, in an opinion by the learned president of that court, the rule to show cause was discharged on the ground that the court had no jurisdiction of the claims in controversy which resulted in said commitments, etc. After the indictment was found, he moved the court for leave to amend his petition, and for a rehearing, etc., and after consideration, that motion was denied.
With the exception of the habeas corpus proceedings, to which reference has been made, nothing appears to have been done by the relator towards obtaining a speedy trial of the pending indiqtment, or relieving himself from the commitment issued by one of the judges of said court of common pleas. As to the latter, he explains in paragraph seven of his petition why “ it would have been utterly futile for him to have given bond to take the benefit of the insolvent laws,” etc., and, in substance, he avers that if he had done so, his discharge would have been refused by the court, and he would have been committed to answer criminal charges similar to those laid in the indictment pending in the quarter sessions.
In form as well as in substance, the proceedings, in the state *422courts, which led up to the commitments and the indictment, appear to have conformed to the long established practice of said courts in such cases, and nothing to the contrary is asserted, but it is averred that the state laws under which said proceedings were had were suspended or nullified by the United States bankrupt law of July 1, 1898. On that subject the relator, in paragraph eight of his petition, substantially avers that neither said court of common pleas nor the judge thereof, sitting as a committing magistrate, or otherwise, “had any jurisdiction to arrest and detain or cause to be arrested and detained the body of your petitioner for the matters aforesaid in the various proceedings hereinbefore recited,” and he further avers that “ upon the matters referred to in the said proceedings and petitions, the sole and exclusive jurisdiction is in the courts of the United States under the present bankrupt laws thereof,” etc.
In accordance with these averments, one of the five propositions insisted on by the learned counsel for the relator is :
“ 2. That the bankrupt law of July 1, 1898, expressly provides for the discharge of the bankrupt from all his provable debts, and that includes debts as such, whether fraudulently contracted or not.”
Another is:
“ 4. That the insolvency laws of the state of Pennsylvania are suspended by the bankrupt law of July 1, 1898, so far at least as they may be alleged to afford a creditor the means of collecting his debt as such.”
Notwithstanding the able argument of the relator’s counsel, we are not prepared to assent to these and other propositions as they are presented, nor do we think there is anything in the facts and circumstances of the case that makes it necessary or proper for us to express any further opinion as to the merits of said propositions. Under the evidence before us, some of them, at least, appear to involve mixed questions of law and fact. One of these questions is: To what extent is the operation of our state insolvent laws suspended or nullified by the bankrupt laws of the United States now in force ? Another is : To what extent, if any, has the jurisdiction of our state courts to try and dispose of criminal charges for distinct and specific violation of our criminal code been suspended or superseded by said bankrupt laws ?
*423As we understand the nature of the charges laid in the indictment found and still pending in the court of quarter sessions of Allegheny county against the relator, his defense thereto necessarily involves, chiefly perhaps, the determination of questions such as those above specified, and other questions of fact that are proper for the consideration of a jury.
No sufficient reason is shown why the questions referred to should not be determined in the regular and orderly way, first, by trial on the indictment in the court of quarter sessions, and then, if need be, by appeal to the Superior Court, etc. If the positions assumed here by the relator are correct, a fair and impartial trial in that court would presumably result in acquittal, and that would virtually settle, in his favor, all the disputed questions both of law and fact. If, on the other hand, error should intervene in the trial court he has the right of appeal to the Superior Court, and, provisionally, the further right of appeal from the judgment of that court to this court, etc.
In the absence of any reason for passing by the regularly appointed trial court and intervening appellate court, and thus virtually transferring directly to this Court the entire controversy, the relator should be required to first exhaust his remedies in said courts before applying to us. Aside from any question as to the validity of the proceedings' thus far in the state courts, the circumstances of this case, as they appear to us, justify that course.
On the hearing of the rule to show cause, we were all satisfied that, in view of all the circumstances of the case, the rule should not be made absolute, and we are still of that opinion.
The rule to show cause is accordingly discharged and petition dismissed at the relator’s costs.